In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00259-CR


                        AARON CASS ALBRIGHT, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 108th District Court
                                    Potter County, Texas
            Trial Court No. 74,736-E, Honorable Douglas R. Woodburn, Presiding

                                      May 2, 2019

                            MEMORANDUM OPINION
                    Before CAMPBELL and PIRTLE and PARKER, JJ.


       Pending before the court is the motion of appellant Aaron Cass Albright to dismiss

his appeal. Appellant and his attorney have signed the motion. TEX. R. APP. P. 42.2(a),

2.   No decision of the court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                        James T. Campbell
                                                           Justice

Do not publish.